June 29, 2012


Mr. Hugh L. McKenney
McKenney & Associates, P.C.
2200 North Loop West, Suite 333
Houston, TX 77018
Mr. G. Todd Stewart
Olson & Olson LLP
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, TX 77019-2133

RE:   Case Number:  11-0400
      Court of Appeals Number:  14-10-00064-CV
      Trial Court Number:  2008-55388

Style:      REDDY PARTNERSHIP/5900 NORTH FREEWAY LP AND REDDY PARTNERSHIP,
      ET AL.
      v.
      HARRIS COUNTY APPRAISAL DISTRICT

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A. |
|   |Prine              |
|   |Mr. Chris Daniel   |